Title: From James Madison to George W. Erving, 22 April 1804
From: Madison, James
To: Erving, George W.



Sir.
Department of State, April 22d. 1804.
It has been deemed expedient, that all monies now in your hands, or which may come to them from future instalments in your character of Public Agent, and not in virtue of special powers from individuals, should be drawn to the United States. Notice will accordingly be given in the Newspapers that after the 1st. of Novr. next such monies will be receivable only in this City, and will cease to be payable in London after the 31st. of Augt. next. In the mean time you will without delay make out a detailed statement of the sums due to each individual, mentioning the name of the Vessel, master, owner & port to which belonging, in order correctly to identify the claimants. If this statement should be finished before the receipt of the next instalment, you will include in it & distinguish the expenses, not yet reimbursed to the U: States, but if it should not be completed, till afterwards you will deduct and pay them to Sir Francis Baring & Co., in like manner as the former. On the 1st. of Septr. next, when you will cease to pay any bills on account of the above claims, you will transmit to this Department by several opportunities another statement of payments you may have made in the interval between that date, and the time of forwarding the statement first mentioned.
Having constituted  Agent here to pay the monies to the claimants, he has been authorized to draw a bill upon you for Sixty thousand pounds Sterling payable, as soon as you shall receive the instalment due in July next, to Sir Francis Baring & Co. If so much shall not then be in your hands, they are instructed to receive less & to readvance you as much, from time to time, as may be requisite to pay the drafts upon you before the 1st. of November. Immediately on the receipt of the last instalment, you will pay so much of it as comes within the purview hereof to Sir Francis Baring & Co. I am &c.
James Madison.
